Citation Nr: 1823563	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left knee injury; and, if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids; and, if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea; and, if so, whether the criteria for service connection are met.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD; and, if so, whether the criteria for service connection are met.

5.  Entitlement to service connection for vision problems, to include bilateral pinguecula with dry eye syndrome and arcus senilis, claimed as secondary to service-connected traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the proceeding is associated with the claims file.  

An April 2015 rating decision denied service connection for vision problems (to include bilateral pinguecula with dry eye syndrome and arcus senilis) and whether new and material evidence was submitted to reopen the claims of entitlement to service connection for hemorrhoids, sleep apnea, and PTSD.  The Veteran filed a notice of disagreement in July 2015.  Although the Veteran did not submit a substantive appeal (VA Form 9) following the October 2015 Statement of the Case, the Board accepts his June 2017 VA Form 646 in lieu of a VA Form 9 for the issues of service connection for vision problems (to include dry eye syndrome and arcus senilis) and whether new and material evidence was submitted to reopen the claims for service connection for hemorrhoids, sleep apnea, and PTSD.  On this form, the Veteran through his representative clearly indicated his continued disagreement with the April 2017 SOC.  Thus, his intent to appeal that issue is not in doubt.  Moreover, the RO has not suggested, and the record does not reflect, that the June 2017 communication was untimely or that it could not be accepted in lieu of a VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Based on the medical evidence of record, the claim for service connection for PTSD has been recharacterized into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for hemorrhoids, sleep apnea, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 1990 decision that denied the Veteran's claim for entitlement to service connection for residuals of a left knee injury was not appealed, nor was new and material evidence received during the appeal period; however, evidence received since the April 1990 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a left knee injury.

2.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for hemorrhoids was not appealed, nor was new and material evidence received during the appeal period; however, evidence received since the April 2011 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hemorrhoids.

3.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for sleep apnea was not appealed, nor was new and material evidence received during the appeal period; however, evidence received since the April 2011 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sleep apnea.

4.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed, nor was new and material evidence received during the appeal period; however, evidence received since the April 2011 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).

5.  The Veteran's residuals of a left knee injury were not caused by and are not otherwise related to service.  

6.  The Veteran's vision problems, to include pinguecula, arcus senilis, and dry eye syndrome of the bilateral eyes, were not caused by service and are not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The April 1990 decision that denied the Veteran's claim for entitlement to service connection for residuals of a left knee injury is final; however, new and material evidence has been received and, as such, the claim is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017). 

2.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for hemorrhoids is final; however, new and material evidence has been received and, as such, the claim is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final; however, new and material evidence has been received and, as such, the claim is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  The April 2011 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final; however, new and material evidence has been received and, as such, the claim is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

5.  The criteria for entitlement to service connection for residuals of a left knee injury have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for vision problems, to include pinguecula, arcus senilis, and dry eye syndrome of the bilateral eyes, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 



a.  Residuals of a Left Knee Injury

The Veteran filed an original claim for service connection for residuals of a left knee injury in May 1989 that was denied in a March 1990 decision.  The Veteran did not submit a timely appeal, but filed additional evidence within the applicable appeal period.  The claim was again denied in an April 1990 decision.  Though a notice of disagreement was timely filed, a substantive appeal was not filed in response to the May 1991 statement of case.  Accordingly, the April 1990 decision is final.

A petition to reopen the claim was submitted in October 2011.  New evidence submitted since the final April 1990 decision includes lay testimony indicating that the Veteran's left knee residuals were continuous since service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for residuals of a left knee injury is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.  

b.  Hemorrhoids

The Veteran filed an original claim for service connection for hemorrhoids in February 2010 that was denied in an April 2011 decision.  The Veteran did not submit a timely appeal or submit additional evidence within the applicable appeal period.  Accordingly, the April 2011 decision is final.  A petition to reopen the claim was submitted in September 2014.  New evidence submitted since the final April 2011 decision includes testimony during the June 2017 hearing indicating that the Veteran's hemorrhoids were incurred in service due to duties consistent with his MOS and that symptoms were continuous since service.  Assuming credibility, this evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for hemorrhoids is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.  

c.  Sleep Apnea

The Veteran filed an original claim for service connection for hemorrhoids in February 2010 that was denied in an April 2011 decision.  The Veteran did not submit a timely appeal or submit additional evidence within the applicable appeal period.  Accordingly, the April 2011 decision is final.  A petition to reopen the claim was submitted in September 2014.  New evidence submitted since the final April 2011 decision includes testimony during the June 2017 hearing indicating that he was diagnosed and began using a CPAP machine either in service or within a year after separation from service.  Assuming credibility, this evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for sleep apnea is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.  

d.  PTSD

The Veteran filed an original claim for service connection for PTSD in February 2010 that was denied in an April 2011 decision.  The Veteran did not submit a timely appeal or submit additional evidence within the applicable appeal period.  Accordingly, the April 2011 decision is final.  A petition to reopen the claim was submitted in September 2014.  New evidence submitted since the final April 2011 decision includes testimony during the June 2017 hearing describing the claimed stressor.  Assuming credibility, this evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for PTSD is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.  



III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection is also available for a disability that is due to or the result of a service-connected disability; and for the aggravation of a non-service connected disability by a service-connected disability.  38 C.F.R. § 3.310.

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b).  Where a Veteran served ninety days or more of active service, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b).  Arthritis is a condition subject to § 3.309(a).  

a.  Service Connection for Residuals of a Left Knee Injury

The first Shedden element of service connection is met.  The April 2015 VA examination found a diagnosis of arthralgia and patellar tendonitis, based on a May 2014 MRI.  

The second Shedden element is met.  The Veteran asserts that a .50 caliber machine gun dropped onto his knee in 1982.  Service treatment records (STR) corroborate his account.  A January 1982 STR assessed injury to the knee and noted that the Veteran had a small laceration above his knee cap and that a fracture was ruled out.  A February 1982 STR assessed probable medial contusion and included a notation of "doubt meniscus tear." 

The third Shedden element requires medical evidence establishing a causal relationship between the present disability and the injury incurred during service.  Of note, the February 1989 separation examination and report of medical history are negative for any abnormal findings or reports of a knee problem.  In February 2012, the Veteran reported left knee pain for several years with recent worsening of pain.  However, a February 2012 study was normal, and subsequent X-rays and an MRI were noted to be consistent with the February 2012 study.  During the July 1989 VA examination, the Veteran reported that physicians were unable to determine the etiology of the left knee pain.  In May 2014, a VA examiner opined that the Veteran's claimed left knee condition was less likely as not incurred in or caused by the claimed event.  She stated that there was no medical evidence supporting the claim that the 1982 injury continued to cause residual symptoms in the left knee.  She noted that the Veteran sustained acute trauma to his left knee, but observed that there was no evidence of care after the injury until February 2012 and that a May 2015 MRI found no internal knee damage to the bony structure or the ligaments.  Additionally, she stated that patella tendonitis was consistent with trauma associated with high impact activity such as jumping or jumper's knee.  

Though the Veteran asserts that he experienced pain and instability since service, the Board notes that the record does not indicate that the Veteran has the medical expertise required to render an opinion on the underlying mechanism of his knee pain or the etiology of his knee disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  For these reasons, and in the absence of any medical nexus opinions to the contrary, the Board finds that the third Shedden element is not met and service connection is not warranted.  

Finally, patella tendonitis is not a disease listed in § 3.309(a).  Additionally, the evidentiary record does not contain a diagnosis of arthritis.  Though a July 2015 VA medical record notes "DJD pain" in the knees, the record also noted that there was normal appearance of both knees and that the left knee was unchanged compared to the February 2012 study, which found no evidence of fracture, dislocation, subluxation, inflammatory, infectious, or neoplastic changes.  Significantly, the record does not contain any radiology reports confirming a diagnosis of arthritis.  As the Veteran does not have a qualifying diagnosis listed under § 3.309(a), service connection based upon chronicity or continuity of symptoms is not warranted.  Again, the record does not indicate that the Veteran has the medical expertise required to render an opinion on the underlying etiology of disabilities.  

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is inapplicable because the evidence is not in equipoise.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection must be denied.  

b.  Service Connection for Vision Problems

An April 2015 VA examination found diagnoses of pinguecula, arcus senilis, and dry eye syndrome of the bilateral eyes.  

The Veteran has not asserted that his vision problems are directly related to service.  Likewise, the evidence of record does not indicate that his vision problems are directly related to service.  Though the first Shedden is met because there is a current diagnosis, the remaining Shedden elements of service connection are not met.  Available service treatment records are silent for complaints, diagnoses, or treatment.  On the February 1989 separation report of medical history, the Veteran reported that he did not have any eye trouble.  The evidence is against a finding that the Veteran had any in-service event, injury, or disease related to his claimed vision problems.  Additionally, the record does not contain any medical evidence supporting a nexus between claimed vision problems and active service.  Moreover, the record does not contain any evidence of persistent symptoms since service.  As such, the preponderance of the evidence is against a finding for service connection on a direct basis. 

With respect to secondary service connection, the Veteran generally asserts that his vision problems are caused by service-connected TBI.  See June 2017 Hearing Transcript.  However, the claim fails as the record does not competent medical evidence linking the current disabilities with TBI.  See 38 C.F.R. § 3.310.  The April 2015 examiner opined that the pinguecula, arcus senilis, and dry eye syndrome are not proximately due to or related to the TBI.  He stated that pinguecula is caused by over exposure to UV light, wind, dust, sand, and dry eyes; that arcus senilis is a condition where deposits of lipids are along the margin of the cornea, and is age-related; and that dry syndrome is a condition where the eye produces an insufficient amount of tears.  The record does not indicate that the Veteran has the medical expertise required to render an opinion on the underlying etiology of disabilities.  In the absence of medical evidence to the contrary, the preponderance of the evidence is against the claim for entitlement to service connection for vision problems under all theories advanced by the Veteran and reasonably raised by the evidence of record.  As such, the benefit of the doubt doctrine is therefore not applicable and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for residuals of a left knee injury is warranted and, to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hemorrhoids is warranted and, to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for sleep apnea is warranted and, to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted and, to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a left knee injury is denied. 

Entitlement to service connection for vision problems, to include pinguecula, arcus senilis, and dry eye syndrome of the bilateral eyes, is denied.  


REMAND

Having reviewed the record, the Board finds that remand is warranted with respect to the claims for service connection for hemorrhoids, sleep apnea, and an acquired psychiatric disorder (claimed as PTSD).  

With respect to the hemorrhoids claim, during the June 2017 hearing the Veteran testified that he had hemorrhoids in service due to riding in vehicles for MOS-related duties and that he has experienced symptoms since service.  In his February 1989 report of medical history, the Veteran selected "don't know" for piles or rectal disease.  As hemorrhoids can be observable by laypersons, the Board finds that remand is warranted for an examination to determine the nature and etiology of his claimed hemorrhoids.  

With respect to the sleep apnea claim, there is medical evidence of a diagnosis and lay statements indicating an in-service incurrence.  During the June 2017 hearing, the Veteran testified that he received a diagnosis of sleep apnea in 1988.  A prior June 2010 VA examiner opined that sleep apnea is not related to the Veteran's service-connected traumatic brain injury.  However, the record does not contain an opinion on whether sleep apnea was directly incurred in service.  For these reasons, remand is warranted for an examination to determine the nature and etiology of his sleep apnea.  

With respect to the acquired psychiatric disorder claim, remand is warranted for an examination.  A July 2015 VA medical record notes an assessment/diagnosis of anxiety and depression.  During the June 2017 hearing, the Veteran testified that his disorder manifested in service after his request for leave was denied.  A July 2010 statement by his ex-wife indicates that the Veteran's personality changed after his grandmother passed away and he was not allowed to go home.  Though laypersons are typically not competent to render an opinion on etiology, these lay statements meet the "low" threshold for a VA examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted for an examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private medical records relating to the Veteran's claim.  Provide the appropriate releases to the Veteran.  If unable to obtain these records, the Veteran must be notified and efforts to obtain the records must be documented and associated with the claims file. 

2.  Obtain all outstanding VA medical records relating to the Veteran's claim.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed hemorrhoids.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any hemorrhoid diagnosis present since September 2014.  

b)  State whether it is at least as likely as not (50 percent or greater degree of probability) that any claimed hemorrhoid diagnosis had its onset during or is otherwise related to any in-service disease, event, or injury.

4.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any sleep apnea present since September 2014.  

b)  State whether it is at least as likely as not (50 percent or greater degree of probability) that sleep apnea had its onset during or is otherwise related to any in-service disease, event, or injury.

5.  Schedule the Veteran for an examination with a VA or VA-contracted psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed psychiatric disorder present since September 2014.  The examiner's attention is invited to the July 2015 VA medical record assessment/diagnosis of anxiety and depression.  

b)  State whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder had its onset during or is otherwise related to any in-service disease, event, or injury.

The term 'at least as likely as not' means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If unable to offer the requested opinions, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


